        1:15-cv-01303-CSB-EIL # 67         Page 1 of 3                                            E-FILED
                                                               Tuesday, 20 November, 2018 06:01:11 PM
                                                                           Clerk, U.S. District Court, ILCD

                            UNITED STATES DISTRICT COURT
                            CENTRIAL DISTRICT OF ILLINOIS

 AMY L. INGENHUTT and TERESA L.
 ODELL,

              Plaintiffs,                             Case No. 1:15-cv-01303

 v.

 STATE FARM INVESTMENT
 MANAGEMENT CORPORATION,

              Defendant.



                   STIPULATION OF DISMISSAL WITH PREJUDICE

       Plaintiffs Amy L. Ingenhutt and Teresa L. Odell, and Defendant State Farm Investment

Management Corp., by their respective undersigned counsel, hereby stipulate pursuant to Fed. R.

Civ. P. 41(a)(1)(A)(ii) that this action should be, and hereby is, dismissed with prejudice and

without costs awarded by the Court to any party.

       Dated: November 20, 2018                    Respectfully submitted,

                                                   ROPES & GRAY LLP

                                               By: s/ Robert A. Skinner
                                                   Robert A. Skinner (admitted pro hac vice)
                                                   Amy D. Roy (admitted pro hac vice)
                                                   Prudential Tower
                                                   800 Boylston Street
                                                   Boston, Massachusetts 02199
                                                   Telephone: (617) 951-7000
                                                   Facsimile: (617) 951-0394
                                                   john.donovan@ropesgray.com
                                                   robert.skinner@ropesgray.com
                                                   amy.roy@ropesgray.com

                                                   Attorneys for Defendant State Farm
                                                   Investment Management Corp.
1:15-cv-01303-CSB-EIL # 67   Page 2 of 3




Dated: November 20, 2018           Respectfully submitted,

                                   SCHNEIDER WALLACE COTTRELL
                                   KONECKY WOTKYNS LLP

                             By:    /s/ Mark T. Johnson
                                    Mark T. Johnson

                                   Attorneys for Amy L. Ingenhutt and
                                   Teresa L. Odell




                             2
        1:15-cv-01303-CSB-EIL # 67           Page 3 of 3



                   CERTIFICATE OF SERVICE AND ATTESTATION

       I hereby certify that on November 20, 2018, I electronically filed the foregoing document

using the CM/ECF system which will send notification of such filing to the e-mail addresses

registered in the CM/ECF system, as denoted on the Electronic Mail Notice List.

       I also hereby attest that I obtained concurrence in the filing of this document from the other

signatory on this e-filed document.

                                      /s/ Mark T. Johnson
                                      Mark T. Johnson
                                      SCHNEIDER WALLACE COTTRELL
                                      KONECKY WOTKYNS LLP




                                             3
